Case: 10-60089     Document: 00511202901          Page: 1    Date Filed: 08/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 13, 2010
                                     No. 10-60089
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

QUENTIN A. MITCHELL,

                                                   Petitioner-Appellant

v.

BRUCE PEARSON,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 5:09-CV-191


Before KING, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Quentin Antwan Mitchell, federal prisoner # 95256-080, is serving a total
219-month sentence after he pleaded guilty, in two separate cases, to two counts
of interference with commerce by robbery, two counts of carjacking, and one
count of brandishing a firearm during and in relation to a crime of violence. He
appeals the denial of his 28 U.S.C. § 2241 petition in which he asserted that one
of his judgments of conviction was invalid because the district court dismissed
all of the counts contained therein and that, therefore, the Bureau of Prisons did

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60089    Document: 00511202901 Page: 2        Date Filed: 08/13/2010
                                 No. 10-60089

not have the authority to incarcerate him for 219 months. Mitchell previously
has filed one untimely 28 U.S.C. § 2255 motion and two unsuccessful § 2241
petitions.
      The district court correctly determined that Mitchell’s allegations of
sentencing error are not cognizable in a § 2241 petition. See Reyes-Requena v.
United States, 243 F.3d 893, 900 (5th Cir. 2001); Tolliver v. Dobre, 211 F.3d 876,
877 (5th Cir. 2000). Mitchell may challenge his conviction under § 2241 only if
he establishes that “the remedy [under § 2255] is inadequate or ineffective to
test the legality of his detention.” § 2255(e); see Jeffers v. Chandler, 253 F.3d
827, 830 (5th Cir. 2001) (citing Reyes-Requena, 243 F.3d at 904). Mitchell does
not rely upon a retroactively applicable Supreme Court decision that establishes
that he is actually innocent. Thus, he fails to demonstrate that the remedy
under § 2255 is inadequate. See Jeffers, 253 F.3d at 830-31.
      We caution Mitchell that any future frivolous, repetitive, or otherwise
abusive filings may result in the imposition of sanctions, including dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
or any court subject to this court’s jurisdiction. The judgment of the district
court is AFFIRMED, Mitchell’s motion to appoint counsel is DENIED, and a
SANCTION WARNING IS ISSUED.




                                        2